DETAILED ACTION

Election/Restriction
This application contains claims directed to the following patentably distinct species:
A method of manufacturing a semiconductor device which comprises depositing a polymer raw material over a substrate with the polymer raw material comprising a polymer precursor, a cross-linker, and an additive comprising R1-[-O-CH2-CH2-]n-R2 such that R1 comprises -H, -Si-Me3, alkyl chain, methyl, or t-butyl and R2 comprising -H, Si-Me3, alkyl chain, methyl, t-butyl, -OH, -NH2, -SH, -F, -Cl, -Br, -I, -NMe4+, or -SO3H (about 4 < n < about 200), patterning the polymer raw material by exposing it to radiation, and curing the polymer raw material to form a polymer layer.
A method of manufacturing a semiconductor device which comprises dispensing a mixture over a substrate with the mixture comprising a polymer precursor, a photosensitizer, a cross-linker, and a catalyst comprising one or both of polyethylene glycol and polypropylene glycol, exposing the mixture to radiation, curing the mixture, and forming a redistribution layer over the mixture.
A method of manufacturing a semiconductor device which comprises forming a conductive feature over a substrate, forming a polymer layer over the conductive feature which comprises depositing a polymer raw material over the conductive feature with the polymer raw material comprising a polymer precursor, a photosensitizer, and an additive, patterning the polymer raw material to form a polymer layer, and increasing a cyclization in the polymer layer to above about 98% cyclization in the polymer layer and after forming the polymer layer, forming a redistribution layer over the polymer layer with the redistribution layer being electrically coupled to the conductive feature.
The species are independent or distinct because each of the above species has a mutually exclusive limitation; specifically species A requires a specific additive material, species B requires a photosensitizer and a specific catalyst material, and species C requires the steps of increasing cyclization of the polymer layer to above about 98% and electrically coupling a redistribution layer to a conductive feature.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each of the above species has a mutually exclusive limitation and the species are not obvious variants of each other based on the current record.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817